Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 1 of 14 PageID #: 265




                   EXHIBIT A
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 2 of 14 PageID #: 266




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

  JOSE MANUEL REQUENA and                     )
  OSCAR REQUENA, Individually and             )
  On Behalf of the Estate of Maria Hernandez, )
                                              )
                Plaintiffs,                   )
                                              )
  vs.                                         )         Case No. 9:20-CV-147
                                              )
  PILGRIM’S PRIDE CORPORATION,                )
                                              )
                Defendant                     )

                                 AGREED PROTECTIVE ORDER

         The Court issues this Agreed Protective Order (“Protective Order”), which is agreed to by

  Plaintiffs Jose Manuel Requena and Oscar Requena, individually and on behalf of the Estate of

  Maria Hernandez (collectively, “Plaintiffs”), and Defendant Pilgrim’s Pride Corporation

  (“Pilgrim’s” and together with Plaintiffs referred to as “Parties”), to facilitate document disclosure

  and production under the local rules and practice of this Court and the Federal Rules of Civil

  Procedure.   Unless modified pursuant to the terms contained in this Protective Order, this

  Protective Order shall remain in effect through the conclusion of this litigation.

         In support of this Protective Order, the Court finds that:

         a.      Documents or information containing confidential personal, proprietary and/or

                 business information and/or trade secrets that bear significantly on the Parties’

                 claims or defenses is likely to be disclosed or produced during the course of

                 discovery in this litigation;




                                                    1
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 3 of 14 PageID #: 267




         b.      The Parties may assert that public dissemination and disclosure of confidential

                 information could severely injure or damage the Party disclosing or producing the

                 confidential information and could place that Party at a competitive disadvantage;

         c.      Counsel for the Party or Parties receiving confidential information are presently

                 without sufficient information to accept the representation(s) made by the Party or

                 Parties producing confidential information as to the confidential, proprietary,

                 and/or trade secret nature of such confidential information; and

         d.      To protect the respective interests of the Parties and those of third-parties who may

                 be impacted by the production of discovery by a Party and to facilitate the progress

                 of disclosure and discovery in this case, the following Protective Order should

                 issue.

  IT IS THEREFORE ORDERED THAT:

         1.      This Protective Order is for the sole purpose of facilitating discovery in the above-

  styled and numbered cause. It is expressly ordered that this Protective Order will not be disclosed

  in any manner to the jury, if any, in the above-styled and numbered cause. It is further ordered

  that this Protective Order will not be used, in any manner or form, direct or indirect, as evidence

  in any trial. It is further ordered that this provision is absolutely and completely essential to this

  Protective Order and that this paragraph is not severable from any remaining paragraph or

  provision of this Protective Order.

         2.      Except as otherwise provided below, any document, data, or thing produced,

  deposition testimony, or interrogatory answer produced, given, or served pursuant to discovery

  requests in this litigation and designated by the producing Party as “Confidential” or “Attorney’s

  Eyes Only” (collectively, the “Material”), or any information contained in or derived from any of

  the foregoing Material, shall be subject to the provisions of this Protective Order until further order
                                                    2
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 4 of 14 PageID #: 268




  of the Court. Except as provided herein, this Protective Order shall not permit one Party to

  designate documents, or any information contained in or derived from any documents, produced

  by another Party as “Confidential” or “Attorney’s Eyes Only,” or otherwise subject those

  documents, or any information contained in or derived from any documents, to the provisions of

  this Protective Order.

         3.      The Material shall be designated as “Confidential” or “Attorney’s Eyes Only” by

  stamping the legend “Confidential” or “Attorney’s Eyes Only” on each page thereof as to when

  confidentiality is claimed. All copies of Material stamped “Confidential” or “Attorney’s Eyes

  Only” shall again be stamped “Confidential” or “Attorney’s Eyes Only” if the duplicating process

  by which copies of such Materials are made does not reproduce the original stamp. Any Party

  may designate a deposition or portion thereof as “Confidential” or “Attorney’s Eyes Only”

  Material by denominating by page and line those portions of the deposition which are to be

  considered “Confidential” or “Attorney’s Eyes Only” Material within twenty-one (21) calendar

  days of receipt of the transcript and so informing all other Parties of such designation.

  Alternatively, a Party may orally designate testimony as “Confidential” or “Attorney’s Eyes Only”

  Material during the course of the deposition, in which case the court reporter shall transcribe the

  pages so designated in a separate volume marked “CONFIDENTIAL” or “ATTORNEY’S EYES

  ONLY.” Any portion of a deposition so designated, or separately bound volume, shall not be filed

  with the Court, except in accordance with paragraphs 10 and 11 of this Protective Order, as

  applicable. With respect to any Material designated as “Confidential” or “Attorney’s Eyes Only”

  that is not produced in paper form (such as diskettes, magnetic media, and other Material not

  produced in paper form) and that is not susceptible to the imprinting of a stamp signifying its

  confidential nature, the producing Party shall, to the extent practicable, produce such Material with


                                                   3
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 5 of 14 PageID #: 269




  a cover labeled “Confidential” or “Attorney’s Eyes Only” and shall inform all counsel in writing

  of the “Confidential” or “Attorney’s Eyes Only” designation of such Material at the time such

  Material is produced.

         4.      No “Confidential” Material subject to this Protective Order or extracts or

  summaries therefrom shall be given or shown to any person except the following:

                 a.        Inside and outside attorneys for any Party engaged in the litigation of this
                           action and the employees of such attorneys.

                 b.        A Party or employees of a Party actively engaged in assisting the Party’s
                           attorneys in the conduct of this litigation to the extent reasonably necessary
                           to enable the attorneys for that Party to render professional services in the
                           litigation.

                 c.        Anyone who was the author or prior recipient of the Material now
                           designated as “Confidential” under this Protective Order, after such person
                           has signed and delivered to counsel a statement in the form annexed hereto
                           as Exhibit “A.”

                 d.        Persons not employees of any Party who are expressly retained to assist
                           such Party’s counsel (“Retaining Counsel”) in the preparation of this action
                           for trial including, but not limited to, consulting and testifying expert(s),
                           after such expert(s) has signed and delivered to Retaining Counsel a
                           statement in the form annexed hereto as Exhibit “A.”

                 e.        Employees of outside copy or document management services actively
                           engaged in assisting Retaining Counsel in the conduct of this litigation to
                           the extent reasonably necessary to enable the attorneys for that party to
                           render professional services in the litigation.

                 f.        The Court, other court officials (including court reporters) and the trier of
                           fact so long as the “Confidential” Material is provided or shown in
                           accordance with the remaining provisions of this Protective Order.

                 g.        Fact witnesses, after such fact witness has signed and delivered to counsel
                           interviewing such fact witness a statement in the form annexed hereto as
                           Exhibit “A.”

  No person allowed to view “Confidential” Material shall use any “Confidential” Material for any

  purpose except as needed solely in connection with or to assist in the prosecution or defense of

  claims in this action.

                                                     4
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 6 of 14 PageID #: 270




         5.      No “Attorney’s Eyes Only” Material subject to this Confidentiality Agreement or

  extracts or summaries therefrom shall be given or shown to any person except the following:

                 a.      Inside and outside attorneys for any Party engaged in the litigation of this
                         action and the employees of such attorneys.

                 b.      Anyone who was the author or prior recipient of the “Attorney’s Eyes Only”
                         Material after such person has signed and delivered to counsel a statement
                         in the form annexed hereto as Exhibit “A.”.

                 c.      A deponent who is, at the time of the deposition, an employee or
                         representative of the Party that produced the “Attorney’s Eyes Only”
                         Material and who saw the “Attorney’s Eyes Only” Material before the
                         Lawsuit was filed. The aforementioned deponent may be shown copies of
                         “Attorney’s Eyes Only” Material only during the course of preparation for
                         his or her testimony or in the actual course of the deposition. The
                         aforementioned deponent, however, may not retain any “Attorney’s Eyes
                         Only” Material, and must sign and deliver to counsel a statement in the form
                         annexed hereto as Exhibit “A.”

                 d.      Those persons listed in paragraphs 4(d) through (f) above.

  No person allowed to view “Attorney’s Eyes Only” Material shall use any “Attorney’s Eyes Only”

  Material for any purpose except as needed solely in connection with or to assist in the prosecution

  or defense of claims in this action.

         6.      If counsel wish to disclose “Confidential” or “Attorney’s Eyes Only” Material to

  any person not described in paragraphs 4 or 5, respectively, above, they must proceed in the

  following manner: the names of the persons to whom “Confidential” or “Attorney’s Eyes Only”

  Material is to be disclosed and a description of the Material to be disclosed to such person shall be

  provided in writing to lead counsel for the producing Party fourteen (14) calendar days in advance

  of disclosure to afford counsel an opportunity to object to disclosure and move the Court for a

  protective order. If no objection and motion for protective order are made within the fourteen (14)

  calendar day period, disclosure to such named persons may be made after the expiration of such

  fourteen (14) calendar day period. If an objection and motion are made within the fourteen (14)

                                                   5
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 7 of 14 PageID #: 271




  calendar day period, such Material shall not be disclosed pending a decision by the Court on such

  motion. Any person who becomes authorized to receive “Confidential” or “Attorney’s Eyes Only”

  Material pursuant to this paragraph (whether such authorization arises from the lack of an objection

  and motion for protection or from the Court's ruling on a motion for protection) shall, prior to the

  receipt of the Material, execute and deliver to counsel a statement in the form annexed hereto as

  Exhibit “A.” Disclosure made to all persons to whom disclosures are permitted hereunder shall

  be made subject to and in accordance with the terms of this Protective Order. The signed original

  or true and correct copy of each Exhibit “A” shall be provided to lead counsel for the producing

  Party within three (3) business days of receipt of lead counsel’s written request for same.

         7.      The inadvertent, unintentional, or in camera production of any Material which has

  been designated as “Confidential” or “Attorney’s Eyes Only” shall not, under any circumstances,

  be deemed a waiver, in whole or in part, of the confidentiality of the Material in question. The

  Parties to whom the inadvertent or unintentional production was made shall cooperate in the return

  of such documents, records, things and/or information, including all copies thereof, and shall make

  no use of the Material for any purpose. The Parties also agree that any document, record, thing

  and/or information containing Material which has been designated as “Confidential” or

  “Attorney’s Eyes Only” will not lose its status as “Confidential” or “Attorney’s Eyes Only” by

  such inadvertent or unintentional production.

         8.      If any Party believes that any Material which has been designated as “Confidential”

  or “Attorney’s Eyes Only” is not properly subject to the confidentiality provisions of this

  Protective Order, that Party must so notify the producing Party in writing within ten (10) calendar

  days of receiving the Material and provide a description of the Material which the objecting Party

  believes should be freed from the constraints of this Protective Order, and serve copies of such


                                                   6
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 8 of 14 PageID #: 272




  notice on lead counsel for all other Parties herein. The Party producing such designated Material

  must then file a motion for protective order within fourteen (14) calendar days from receipt of such

  notice and shall bear the burden of justifying confidential treatment of the disputed Material under

  applicable law. If such motion is timely filed, the protection afforded by this Protective Order

  shall continue until a decision on the motion is made by the Court. If no motion is made within

  the fourteen (14) calendar day period, the protection afforded “Confidential” or “Attorney’s Eyes

  Only” Material by this Protective Order shall terminate as to the Material described in the objecting

  Party’s notice given pursuant to this paragraph.

         9.      Whenever “Confidential” or “Attorney’s Eyes Only” Material is disclosed in a

  deposition, the Party making such disclosure shall inform the witness, on the record, that the use

  of such Material is subject to the terms of this Protective Order. The witness must sign the

  statement form attached hereto as Exhibit “A,” which form shall be included as an Exhibit to such

  deposition or the witness shall agree on the record to be bound by the terms of this Protective Order

  and the statement attached hereto as Exhibit “A.” If a witness refuses both options, the deposition

  may cease and the Parties should file any necessary motions with the Court and set them for

  hearing or the Parties may agree to continue the deposition on terms agreeable to both Parties. If

  any person present at the deposition is not encompassed within the categories of persons defined

  in paragraphs 4, 5, or 6 of this Protective Order, that person shall leave the deposition while any

  “Confidential” or “Attorney’s Eyes Only” Material, as applicable, is being disclosed during the

  deposition.

         10.     Except for use in trial, in the event that any “Confidential” or “Attorney’s Eyes

  Only” Material that is subject to the provisions of this Protective Order is used in motions, briefs,




                                                     7
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 9 of 14 PageID #: 273




  or other documents filed with the Court, such document shall be filed under seal and bear the

  legend:

                  “THIS DOCUMENT CONTAINS MATERIALS WHICH ARE
                  CLAIMED TO BE CONFIDENTIAL OR ATTORNEY’S EYES
                  ONLY AND COVERED BY A PROTECTIVE ORDER.”

            11.   During the trial, any exhibits offered into evidence shall have the “Confidential” or

  “Attorney’s Eyes Only” designation provided for in paragraph 3 of this Protective Order removed,

  or the document shall be copied in such a manner that the “Confidential” or “Attorney’s Eyes

  Only” designation shall not be visible on the exhibit.

            12.   This Protective Order shall not be deemed a waiver of:

                  a.     Any Party’s right to object to any discovery requests on any ground;

                  b.     Any Party’s right to seek an order compelling discovery with respect to any
                         discovery request;

                  c.     Any Party’s rights in any proceeding herein to object to the admission of
                         any evidence on any ground; or

                  d.     Any Party’s right to use its own documents, or any information contained
                         in or derived from those documents, and its own “Confidential” or
                         “Attorney’s Eyes Only” Material in its sole and complete discretion.

            13.   The provisions of this Protective Order shall continue in effect with respect to any

  “Confidential” or “Attorney’s Eyes Only” Material until expressly released by the Party furnishing

  such Material or until such Material shall be freed from the constraints of this Agreement, in

  compliance with paragraph 8, above, and such effectiveness shall survive the final determination

  of this action. Any Party may move the Court to amend any portion of this Protective Order,

  including amendment to permit actual trial witnesses access to trial exhibits and transcripts of

  testimony that are reasonably necessary to assist such witnesses in preparation for that testimony.

            14.   Unless otherwise agreed by the Party producing such Material, within sixty (60)

  days of the final determination of this action, each Party shall return all “Confidential” or
                                                    8
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 10 of 14 PageID #: 274




  “Attorney’s Eyes Only” Material in its possession or control, and all copies, derivations, and

  summaries thereof, to the Party who furnished it, or certify that all such material and all copies,

  derivations, and summaries thereof have been destroyed. For purposes of this Protective Order,

  the “final determination of this action” shall be deemed to be the later of (1) full settlement of all

  claims, final judgments herein or the completion and exhaustion of all appeals, rehearings,

  remands, trials and reviews, if any, of this action, or (ii) the expiration of all time limits for the

  filing of or application for extension of time pursuant to applicable law.

         15.     Counsel for the Parties to whom “Confidential” or “Attorney’s Eyes Only” Material

  has been furnished shall be responsible for restricting disclosure in accordance with the provisions

  of this Protective Order and for securing execution of and retaining the statement attached hereto

  as Exhibit “A” as and when required under the provisions of this Protective Order.

         16.     If any subpoenas, requests for production, or other forms of discovery in connection

  with other litigation are served on any Party receiving “Confidential” or “Attorney’s Eyes Only”

  Material, such Party will notify lead counsel for the producing Party within forty-eight (48) hours,

  provide such lead counsel with a copy of the subpoena or other discovery request within forty-

  eight (48) hours, and will consent to and assist in obtaining an order from the appropriate court

  protecting the Material from being disseminated outside the scope of this Protective Order.

         17.     The inadvertent disclosure of any privileged documents shall not be deemed a

  waiver of that privilege as to any documents, testimony, or evidence.

         18.     If a Party wishes to use Materials marked as “Confidential” or “Attorney’s Eyes

  Only” during any trial of this action, including any hearings, the Parties will, in advance, confer in

  good faith to agree upon a method to protect such marked Materials during such proceedings. If




                                                    9
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 11 of 14 PageID #: 275




  the Parties are unable to agree upon a method to protect such marked Materials, any Party may

  apply to the Court for a mechanism to maintain the confidentiality of such marked Materials.

         19.     It is agreed that all discovery produced by or obtained from third-parties shall be

  subject to the terms of this Protective Order, and any Party or third-party may designate discovery

  produced by or obtained from third-parties as “Confidential” and/or “Attorney’s Eyes Only” even

  after such documents have been produced so long as the designation occurs within three (3)

  business days of a Party’s receipt of the documents produced by the third-party.

         20.     By entering into this Protective Order, the Parties do not waive any objection,

  privilege, or right regarding discovery, manner of discovery, compliance with discovery, or use or

  admissibility of evidence.




                                                  10
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 12 of 14 PageID #: 276




                                    Respectfully submitted,

                                    /s/ William R. Langley_________________________
                                    Jim Hart, Lead Attorney
                                    Texas State Bar No. 24102061
                                    William R. Langley
                                    Texas State Bar No. 24102061

                                    WILLIAMS HART BOUNDAS EASTERBY, LLP
                                    8441 Gulf Freeway, Suite 600
                                    Houston, Texas 230-2326
                                    Telephone: (713) 589-1834
                                    Facsimile: (713) 643-6226
                                    Email: PIDept@wholaw.com

                                    —And—

                                    George Chandler
                                    CHANDLER MATHIS ZIVLEY
                                    Texas State Bar No. 04094000
                                    P.O. Box 340
                                    Lufkin, Texas 75902-0340
                                    Telephone: (936) 632-7778
                                    Facsimile: (936) 632-1304
                                    Email: gchandler@cmzlaw.net

                                    ATTORNEYS FOR PLAINTIFFS


                                    /s/ Clayton E. Bailey
                                    Clayton E. Bailey, Lead Attorney
                                    Texas State Bar No. 00796151
                                    Benjamin L. Stewart
                                    Texas State Bar No. 24046917

                                    BAILEY BRAUER PLLC
                                    Campbell Centre I
                                    8350 N. Central Expressway, Suite 650
                                    Dallas, Texas 75206
                                    (214) 360-7433
                                    (214) 360-7435 (fax)
                                    Email: cbailey@baileybrauer.com
                                            bstewart@baileybrauer.com

                                    ATTORNEYS FOR DEFENDANT
                                    PILGRIM’S PRIDE CORPORATION

                                        11
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 13 of 14 PageID #: 277




                                        12
Case 9:20-cv-00147-RC-ZJH Document 19-1 Filed 09/15/20 Page 14 of 14 PageID #: 278




                                             Exhibit “A”

                                            STATEMENT

         1.      I am familiar with and agree to be bound by the terms of the Agreed Protective

  Order in the litigation styled Jose Manuel Requena, et al. v. Pilgrim’s Pride Corporation, Case

  No. 9:20-CV-147, in the United States District Court for the Eastern District of Texas, Lufkin

  Division.

         2.      I will only make such copies of or notes concerning documents designated

  “Confidential” or “Attorney’s Eyes Only” Material as are necessary to enable me to render the

  assistance required in connection with this litigation, and all such notes and copies shall be

  preserved in a separate file maintained as confidential and marked for disposal or destruction upon

  completion of this litigation.

         3.      I will only reveal the contents of “Confidential” or “Attorney’s Eyes Only” Material

  to any authorized persons.

         4.      I will not use “Confidential” or “Attorney’s Eyes Only” Material for any purpose

  other than the prosecution or defense of claims in this action.

         DATED this ________ day of _____________________, 202__.




                                                By: ______________________________________

                                                Name: ___________________________________
                                                        (Print Name)




                                                   13
